       Case 1:16-cv-00227-JCG Document 128            Filed 07/20/21    Page 1 of 22


                                                                 NON-CONFIDENTIAL VERSION




         IN THE UNITED STATES COURT OF INTERNATIONAL TRADE



 POSCO, et al.,

                             Plaintiffs,

                       and

 AK STEEL CORPORATION, et aL,
                                                          Before: Hon. Jennifer Choe-Groves,
                             Plaintiff-Intervenors,               Judge
                       V.                                 Consol. Court No. 16-00227

 UNITED STATES,
                                                          NON-CONFIDENTIAL VERSION
                             Defendant,

                       and                                Business Proprietary    Information
                                                          Removed from Page 17
 STEEL DYNAMICS, INC., et aL,

                             Defendant-Intervenors.




 NUCOR CORPORATION'S COMMENTS IN OPPOSITION TO FINAL RESULTS OF
          REDETERMINATION PURSUANT TO COURT REMAND


                                                  Alan H. Price, Esq.
                                                  Christopher B. Weld, Esq.
                                                  Adam M. Teslik, Esq.

                                                  W ILEY REIN LLP
                                                  1776 K Street, NW
                                                  Washington, DC 20006
                                                  (202) 719-7000

                                                  Counsel to Nucor Corporation


Dated: July 19, 2021
        Case 1:16-cv-00227-JCG Document 128             Filed 07/20/21    Page 2 of 22


Consol. Ct. No. 16 -00227                                            NON-CONFIDENTIAL VERSION




                                    TABLE OF CONTENTS


                                                                                         Page

I.      INTRODUCTION                                                                        1

II.     BACKGROUND                                                                          1

III.    ARGUMENT                                                                            4

        A.      Commerce's Remand Results Do Not Comply with the CAFC's
                Holding                                                                     4

                1.      The Remand Results Articulate, But Do Not Properly Apply,
                        aStandard that Would Comply with the Statutory Adequate
                        Remuneration Standard                                               4

                2.      The Final Determination Was an Analysis of Preferential
                        Rates                                                               6

                3.      The Remand Results Do Not Consider the Actual Costs of
                        Generation and Supply                                               9

IV.     CONCLUSION                                                                         17




                                                1
        Case 1:16-cv-00227-JCG Document 128             Filed 07/20/21   Page 3 of 22


Consol. Ct. No. 16 -00227                                          NON-CONFIDENTIAL VERSION




                                   TABLE OF AUTHORITIES

                                                                                    Page(s)

Cases

Maverick Tube Col p. v. United States,
   273 F. Supp. 3d 1293 (Ct. Int'l Trade 2017)                                               7

Nucor Coy. v. United States,
   286 F. Supp. 3d 1364 (Ct. Int'l Trade 2018)                                              14

Nucor Coy. v. United States,
   927 F.3d 1243 (Fed. Cir. 2019)                                                       passim

POSCO v. United States,
  977 F.3d 1369 (Fed. Cir. 2020)                                                        passim

US. Steel Coy. v. United States,
   33 CIT 1935 (2009)                                                                       16

Administrative Materials

Certain Corrosion-Resistant Steel Products From the &public cf Korea, 84 Fed.
    Reg. 11,749 (Dep't Commerce Mar. 28, 2019)                                               1

Circular Welded Carbon Quality Steel Pipe from the People's &public cf China,
    73 Fed. Reg. 31,966 (Dep't Commerce June 5, 2008)                                       16

Light-Walled Rectangular Pipe and Tube From the People's &public cf China,
    73 Fed. Reg. 35,642 (Dep't Commerce June 24, 2008)                                      16

Pure Magnesium and Alloy Magnesium From Canada, 57 Fed. Reg. 30,946 (Dep't
    Commerce July 13, 1992)                                                                  6

Pure Magnesium and Alloy Magnesium From Canada, 57 Fed. Reg. 47,619 (Dep't
    Commerce Oct. 19, 1992)                                                                  8

Welded Line Pipe From the &public cf Korea, 80 Fed. Reg. 61,365 (Dep't
    Commerce Oct. 13, 2015)                                                                  7




                                                 11
        Case 1:16-cv-00227-JCG Document 128               Filed 07/20/21     Page 4 of 22


Consol. Ct. No. 16-00227                                               NON-CONFIDENTIAL VERSION




I.      INTRODUCTION

        On behalf of Nucor Corporation ("Nucor"), we respectfully submit the following


comments on the Department of Commerce's ("Commerce") Redetermination Pursuant to Court

Remand Order in POSCO v. United States, Consol. Ct. No. 16-00227 (Ct. Intl Trade June 10,


2021), ECF No. 125 ("Remand Results").


II.     BACKGROUND

        These remand proceedings arise from the decision of the Court of Appeals for the Federal

Circuit ("CAFC") in POSCO v. United States, 977 F.3d 1369 (Fed. Cir. 2020) ("POSCO CAFC").


In POSCO CAFC, the court held that Commerce's final determination with respect to the

Government of Korea's ("GOK") alleged provision of electricity for less than adequate


remuneration ("LTAR") in the countervailing duty investigation of Certain Cold-Rolled Steel Flat


Products From the &public cfKorea, 81 Fed. Reg. 49,943 (Dep't Commerce July 29, 2016) (final

affirm. deter.), was unlawful and unsupported by substantial evidence. A subsequent appeal before


the CAFC regarding asimilar determination in Certain Hot-Rolled Steel Flat Products From the

&public cf Korea, 81 Fed. Reg. 53,439 (Dep't Commerce Aug. 12, 2016) (final affirm. deter.),


P.R. 448, and accompanying Issues and Decision Memorandum, P.R. 444 at 40-50 ("Final


Determination"), originally on appeal here, was stayed pending the outcome of POSCO CAFC.


        POSCO CAFC was the second case in which the CAFC addressed Commerce's application

of the "standard pricing mechanism" analysis to determine whether the GOK provided electricity


to Korean steel producers for LTAR. The first, Nucor Col p. v. United States, 927 F.3d 1243 (Fed.


Cir. 2019) ("Nucor CAFC'), sustained Commerce's final determination in Certain Corrosion-


Resistant Steel Products From the Republic cf Korea, 84 Fed. Reg. 11,749 (Dep't Commerce


Mar. 28, 2019) (final results and partial rescission of countervailing duty admin. rev.; 2015-2016).



                                                 1
        Case 1:16-cv-00227-JCG Document 128              Filed 07/20/21    Page 5 of 22


Consol. Ct. No. 16 -00227                                            NON-CONFIDENTIAL VERSION




The Nucor CAFC court rejected Commerce's argument that an analysis of "preferential rates"

could suffice under the "adequate remuneration" standard in the current statute. Nucor CAFC, 927

F.3d at 1249.    The court nevertheless sustained Commerce's final determination, holding that

Commerce also found "that KEPCO's pricing met familiar standards of cost recovery" and that

Nucor showed "no reversible error in Commerce's decision to rely on that combination of facts as

sufficient to meet the 'adequate remuneration' standard." id. at 1254. The court's holding was

"limit {ed} ...to saying that Nucor has not supplied a persuasive reason to conclude that

Commerce's finding of cost recovery in this case was either legally incorrect or factually

unsupported." Id. at 1255.

        In reaching this holding, the court declined to consider Nucor's argument that Commerce

erred in limiting its analysis to the price that KEPCO paid to purchase electricity from wholly

owned affiliates through the Korea Power Exchange ("KPX"). Id. The court "agree {d} with the

Court of International Trade {`CIT '
                                   }that this argument is in substance acontention that KPX is

part of KEPCO as the 'authority' whose prices Commerce had to analyze," and that "Nucor failed

to exhaust this argument at the agency level. ..." Id.

        In POSCO CAFC, however, the court noted that "{t} he government does not raise an

exhaustion argument in this case" and "conclude {ed} that Nucor preserved this issue for appeal."

POSCO CAFC, 977 F.3d at 1377. The court held that "the administrative record does not support

Commerce's determination that KEPCO is the only relevant entity for purposes of analyzing

costs," and that "it {is} implausible that Commerce adequately investigated Korea's prevailing

market condition for electricity without athorough understanding of the costs associated with

generating and acquiring that electricity." Id.   "Commerce's failure to investigate and include




                                                  2
        Case 1:16-cv-00227-JCG Document 128                Filed 07/20/21     Page 6 of 22


Consol. Ct. No. 16 -00227                                               NON-CONFIDENTIAL VERSION




KPX's generation costs in its analysis" thus "renders its final determination unsupported by

substantial evidence." id. at 1378.

        In both Nucor CAFC and POSCO CAFC, the CAFC held that an analysis of preferential

rates alone does not comply with the adequate remuneration standard. In Nucor CAFC, Commerce

defended its determination in part by arguing "that it suffices for compliance with the statutory

and regulatory standard ...that the foreign government authority not be charging the producer at

issue 'a preferential rate," or a"rate {that} is set by a 'consistent and discernible method' and

does not reflect 'price discrimination." Nucor CAFC, 927 F.3d at 1249. The court rejected this

position and held that it was "unreasonable to deem mere lack of discrimination sufficient to

establish adequacy of remuneration, as Commerce's broad position does." Id. at 1250.

        The court reasoned that the statute "convey {s} afamiliar notion of payment of an amount

that reflects the value of what is being paid for ...." Id. This meaning applies to each tier of

Commerce's adequate remuneration regulation at 19 C.F.R. §351.511 because it "sensibly treats

the three methods as all of apiece," reflecting "competitive-market prices, which ...are tied to

'fair value." Id. at 1253. The court explained further that:

        No different conclusion is suggested by the command that adequacy be determined
        "in relation to prevailing market conditions" ....At most it directs attention to any
        competitive-market prices, as reflected in Commerce's regulation making market
        prices the primary tool of analysis if available, and to the complex of 'conditions'
        relevant to assessing prices charged ....

Id. at 1251. The POSCO CAFC court incorporated these holdings of the Nucor CAFC court.

POSCO CAFC, 977 F.3d at 1375.

        The CAFC issued its mandate in this appeal on March 4, 2021. Mandate, POSCO v. United

States, No. 19-2095 (Fed. Cir. Mar. 4, 2021), ECF No. 123. This Court remanded to Commerce

for redetermination consistent with POSCO CAFC. Order, POSCO v. United States, Consol. Ct.



                                                  3
        Case 1:16-cv-00227-JCG Document 128              Filed 07/20/21     Page 7 of 22


Consol. Ct. No. 16 -00227                                              NON-CONFIDENTIAL VERSION




No. 16-00227 (Ct. Int'l Trade Mar. 8, 2021), ECF No. 124. Commerce issued draft remand results

on March 23, 2021 and continued to find that the GOK' sprovision of electricity was not for LTAR

and conferred no benefit. Draft Results of Redetermination Pursuant to Ct. Remand, POSCO v.

United States, Consol. Ct. No. 16-00227 (CIT Mar. 8, 2021) (Mar. 23, 2021), Remand P.R. 1.

Nucor filed comments on the draft results on March 29, 2021, arguing that Commerce failed to

address the holdings in POSCO CAFC and that the draft remand results remained unlawful and

unsupported by substantial evidence. Letter from Wiley Rein LLP to Sec'y Commerce, re: Certain

Hot-Rolled Steel Flat Products from the &public cf Korea: Comments on Drcft Remand Results

(Mar. 26, 2021), Remand P.R. 2. Commerce filed the Remand Results on April 19, 2021. In the

Remand Results, Commerce again determined that the GOK' sprovision of electricity was not for

LTAR and thus did not confer abenefit.

III.    ARGUMENT

        A.      Commerce's Remand Results Do Not Comply with the CAFC's Holding

                1.      The Remand Results Articulate, But Do Not Properly Apply, a
                        Standard that Would Comply with the Statutory Adequate
                        Remuneration Standard

        In responding to Nucor's comments, the Remand Results articulate a tier-three

methodology that would comply with the adequate remuneration standard if properly applied. In

the Remand Results, Commerce explains that "{w} edo not disagree that 'cost recovery' is avital

part of an adequacy of remuneration analysis. In fact, our analysis under the standard methodology

is 'cost recovery' plus 'a return on investment or profit." Remand Results at 28. "In other words,"

Commerce explains,

        if the tariff charged to the respondent does not cover "cost of production" plus "a
        profitable return on the investment" ...then the respondent has received a
        countervailable benefit under section 771(5)(E) of the Act. Moreover, even in the



                                                4
        Case 1:16-cv-00227-JCG Document 128               Filed 07/20/21     Page 8 of 22


Consol. Ct. No. 16 -00227                                              NON-CONFIDENTIAL VERSION




        event that the tariff charged to the respondent covers "costs of production" plus "a
        profitable return on the investment," there is still a countervailable benefit
        conferred under the statute if {the government supplier} charges the respondent
        less than what {they} should be charged ....

Id. at 31.

        Nucor agrees that this methodology, as stated, would apply the tier-three benchmark

regulation in a manner that is consistent with the requirements of the adequate remuneration

standard. A government price that covers the cost of production and supply, plus an appropriate

amount for profit, and that is not otherwise less than the respondent should be charged, would be

consistent with market principles and thus lawful under the post- Uruguay Round Agreements Act

statute. It would address the CAFC's holdings, and it would be consistent with Nucor's position

before the agency. See, e.g., Letter from Wiley Rein LLP to Sec'y Commerce, re: Certain Hot-

Rolled Steel Flat Products from the &public cfKorea: Case Brüf cf Nucor Coiporation (July 15,

2016), C.R. 427, P.R. 421 at 17-19 ("Nucor Case Brief') (arguing that the statute requires a

"market based" benchmark price and that aprice below the cost of production would not satisfy

that requirement).

        However, the Remand Results do not apply this standard in accordance with POSCO

CAFC. First, the agency did not apply it in the original Final Determination, as the Remand Results

suggest.     Asserting that the legal standard applied in the Final Determination was correct is

therefore insufficient. Second, the Remand Results do not address the CAFC's holdings regarding

the flaws in the Final Determination's cost analysis because they do not consider the actual costs

of generation and supply. Finally, any additional cost-plus-profit analysis in the Remand Results

considers KEPCO as awhole and the broader tariff class applicable to the respondents. Commerce

has not determined whether prices actually paid by the respondents covered cost plus profit.




                                                 5
        Case 1:16-cv-00227-JCG Document 128                 Filed 07/20/21     Page 9 of 22


Consol. Ct. No. 16 -00227                                                 NON-CONFIDENTIAL VERSION




                2.      The Final Determination Was an Analysis of Preferential Rates

        The Remand Results suggest that the Final Determination relied on the standard noted

above. According to the Remand Results, "consistent with the prevailing market conditions in

Korea, Commerce analyzed whether KEPCO's tariff rates covered its cost plus a return on

investment," Remand Results at 12, and then considered whether the respondents were charged

the appropriate rate under the tariff schedule for their consumption characteristics. Id. at 15-16.

See also id. at 30-31. Commerce references the rule that the Final Determination drew from the

1992 investigation of Magnesium from Canada — i.e., "if the rate charged is consistent with the

standard pricing mechanism and the company under investigation is, in all other respects,

essentially treated no differently than other companies which purchase comparable amounts of

electricity, then there is no benefit" — and asserts that this "was, in fact, not the basis for

Commerce's adequacy of remuneration analysis." id. at 11. According to the agency, Commerce

instead "relied on the fact that KEPCO fully covered its cost in the industrial rates charged to the

respondent steel companies." id.

        The Final Determination, however, relied on the standard pricing mechanism analysis

drawn from Magnesium from Canada, where Commerce explained that its "definition of

preference does not require that all users pay identical prices. In the case of electricity, where

users can be categorized according to different use characteristics, a finding of no preference

requires that similarly situated users pay the same rate." Pure Magnesium and Alloy Magnesium

From Canada, 57 Fed. Reg. 30,946, 30,954 (Dep't Commerce July 13, 1992) (final affirm.

countervailing duty deters.) ("Magnesium from Canada") (emphasis added).            Commerce found

that "{i} fthe rate charged is consistent with the standard pricing mechanism and the company

under investigation is, in all other respects, essentially treated no differently than other industries



                                                  6
       Case 1:16-cv-00227-JCG Document 128               Filed 07/20/21     Page 10 of 22


Consol. Ct. No. 16 -00227                                              NON-CONFIDENTIAL VERSION




which purchase comparable amounts of electricity, we would probably not find acountervailable

subsidy." id. at 30,950.

        This is the rule that Commerce relied upon in the Final Determination.          Commerce

explained that "{i} fthe rate charged is consistent with the standard pricing mechanism and the

company under investigation is, in all other respects, essentially treated no differently than other

companies which purchase comparable amounts of electricity, then there is no benefit." Final

Determination at 44-45.     It emphasized that a finding of this nature "is sklicient to support a

finding that no benefit is conferred {,}" and that the "argument ...that aplferentiality analysis

cannot be sklicient to assess adequate remuneration is mistaken." id. at 46-47 (emphasis added).

The agency thus concluded that "this program provides no benefit to POSCO and Hyundai Steel

because the prices charged to these respondents under the applicable industrial tariff {rate} were

consistent with KEPCO's standard pricing mechanism." Id. at 45. Commerce applied the same

test and reached the same conclusion in Welded Line Pipe from Korea, where no cost recovery

finding was made. See Issues and Decision Memorandum accompanying Welded Line Pipe From

the &public cf Korea, 80 Fed. Reg. 61,365 (Dep't Commerce Oct. 13, 2015) (final neg.

countervailing duty deter.) at 17-18. See also Maverick Tube Coy. v. United States, 273 F. Supp.

3d 1293, 1310 (Ct. Intl Trade 2017).

        The one-sentence observation that "KEPCO more than fully covered its cost for the

industry tariff applicable to our respondents" was not a"comprehensive analysis of KEPCO's

costs ...." Remand Results at 14. It was an off-handed aside at the end of an extended argument

disclaiming any obligation to consider cost recovery at all. Final Determination at 47-49. The

assertion that Commerce "relied on the fact that KEPCO fully covered its cost in the industrial




                                                 7
       Case 1:16-cv-00227-JCG Document 128               Filed 07/20/21    Page 11 of 22


Consol. Ct. No. 16 -00227                                             NON-CONFIDENTIAL VERSION




rates charged to the respondent steel companies" mischaracterizes the Final Determination.

Remand Results at 11.

        Commerce's similar attempt to present the Magnesium from Canada analysis as one of

adequate remuneration created under the preferential rates framework does not remedy the Final

Determination's flaws. See id. at 26-27. According to the agency, in Magnesium from Canada

"Commerce examined the government-owned utility company's price setting mechanism and

determined that one of the guiding principles in the setting of the utility company's rates is

that... the rates must reflect the costs of supply associated with each of its various rate

categories."   Id. at 27.   As a result, "the current methodology involving the standard pricing

mechanism was developed as adistinct and separate methodology from the previous preferentiality

methodology." id.

        The benefit determination in Magnesium from Canada, however, did not turn on whether

the prices paid by the respondent covered the government supplier's costs plus a reasonable

amount for profit. Rather, it turned on whether "over the life of the {respondent's} contract, one

could reasonably expect that the price charged would yield arevenue stream consistent with the

power company's standard pricing mechanism for purchasers of comparable quantities of

electricity." Magnesium from Canada, 57 Fed. Reg. at 30,950.       In the changed circumstances

review, Commerce found no benefit under the respondent-specific contract because "the revenue

Hydro Quebec can expect to receive under the amended contract is consistent with the rate of

return and rate setting principles" applicable to all users. Pure Magnesium and Alloy Magnesium

From Canada, 57 Fed. Reg. 47,619 (Dep't Commerce Oct. 19, 1992) (prelim. results of changed

circumstances admin. revs.).     The agency found that the rate was not preferential because the

respondent was paying the same amount as other users over the life of the contract, not because



                                                 8
       Case 1:16-cv-00227-JCG Document 128                 Filed 07/20/21     Page 12 of 22


Consol. Ct. No. 16-00227                                                 NON-CONFIDENTIAL VERSION




that amount reflected the fair market value of the input and the supplier's costs plus areasonable

rate of profit.

        Likewise, in the Final Determination here, Commerce found no benefit because (i) the

respondents' rates were consistent with KEPCO's standard pricing mechanism and (ii) the

respondents were otherwise treated no differently than similarly situated users. Commerce did not

find that there was no benefit because the rates that the respondents paid were cost-plus-profit

prices and were not otherwise lower than what they should have paid. As discussed below, the

agency has yet to examine the prices actually paid by the respondents at all.

        Even if the court agrees with the agency's characterization of the "standard pricing

mechanism" analysis as requiring that the government supplier charge aprice that covers costs

and amount for profit, Commerce did not comply with the CAFC's holdings regarding aproper

analysis of costs in this case.

                  3.    The Remand Results Do Not Consider the Actual Costs of Generation
                        and Supply

        In the underlying investigation, Nucor argued that (i) "the GOK, through the {KPX} Cost

Evaluation Committee, sets the value of each variable that goes into determining the prices at

which generators may bid to sell electricity at the KPX," (ii) that "{t} he accuracy of the prices the

Cost Evaluation Committee assigns to different generation sources is therefore paramount to

evaluating whether steel producers obtain their electricity 'according to market principles," and

(iii) that the Cost Evaluation Committee's cost assignments were distorted and did not reflect the

true cost of generating and supplying electricity. Nucor Case Brief at 28-33. Commerce, however,

did not look beyond KEPCO's purchase price through the KPX because KEPCO's "costs for




                                                  9
       Case 1:16-cv-00227-JCG Document 128               Filed 07/20/21      Page 13 of 22


Consol. Ct. No. 16 -00227                                              NON-CONFIDENTIAL VERSION




electricity are based upon the purchase price of electricity from the KPX, and this is the cost that

is relevant for KEPCO's industrial tariff schedule." Final Determination at 49.

        In POSCO CAFC, the CAFC remanded this aspect of the Final Determination. It held that

"Commerce's failure to investigate and include KPX's generation costs in its analysis renders its

final determination unsupported by substantial evidence." POSCO CAFC, 977 F.3d at 1378. The

court rejected Commerce's argument that "nothing in the statute requires Commerce to consider

how the authority acquired the good or service that was later provided to respondents." Id. at 1377.

The court pointed to three provisions of the statute that require Commerce to expand its findings

beyond the "limited analysis" of KEPCO's cost of purchasing electricity. Id. at 1376-78.

        First, the court said, "Commerce has an affirmative duty to investigate any appearance of

subsidies related to the investigation that are discovered during an investigation." id. at 1378.

Second, "Section 1677(5) requires Commerce to evaluate subsidies 'without regard to whether the

subsidy is provided directly or indirectly on the manufacture, production, or export of

merchandise ...."      id.   Third, the statute "requires Commerce to consider the adequacy of

remuneration 'in relation to prevailing market conditions." id.

        The Remand Results do not remedy the Final Determination's flaws with respect to the

KPX and the true costs of generating and supplying electricity.

                        a.      The Remand Results Unlawfully Construe the "Prevailing
                                Market Conditions" as Limited to KEPCO's Pricing
                                Methodology

        The CAFC held that that "it {is} implausible that Commerce adequately investigated

Korea's prevailing market condition for electricity without athorough understanding cf the costs

associated with generating and acquiring that electricity." Id. at 1377 (emphasis added). In an

investigation of the Korean electricity market, Commerce must view the "prevailing market



                                                 10
       Case 1:16-cv-00227-JCG Document 128                Filed 07/20/21     Page 14 of 22


Consol. Ct. No. 16 -00227                                               NON-CONFIDENTIAL VERSION




conditions" broadly enough to encompass the market through which "all electricity generated in

Korea must be sold ...." id. In an investigation of how electricity prices are established in the

Korean market, the "prevailing market conditions" must be broad enough to encompass the entity

"with responsibilities for setting the price of electricity ...{in} the electricity market in Korea."

Letter from Yoon & Yang LLC to Sec'y Commerce, re: Countervailing Duty Investigation:

Certain Hot-Rolled Steel Flat Products (Hot-Rolled Steed) from the &public cf Korea: Response

(Nov. 4, 2015), C.R. 85-158, 160-192, P.R. 112-172, 175-201 at Exhibit E-3, p. 30 ("GOK

Questionnaire Response").

        The Remand Results are thus unlawful inasmuch as they treat the "prevailing market

conditions" in the Korean electricity market as coextensive with KEPCO's rate setting

methodology.     According to the Remand Results, KEPCO's "method of establishing different

tariff classifications based upon price, marketability, transportation and other conditions of

purchase or sale constitutes prevailing market conditions within the meaning of section

771(5)(E)(iv) of the Act."    Remand Results at 12.      The Remand Results add that KEPCO's

"{t}ariff classifications delineated by electricity contract demand, voltage, usage pattern of

electricity, and volume of electricity consumed all fall within the statutory definition of adequate

remuneration ...
               which states that 'prevailing market conditions include price, quality, availability,

marketability, transportation and other conditions of purchase or sale." Id. at 15. Commerce thus

"analyzed whether the price charged to the respondents was consistent with market principles and

prevailing market conditions in Korea in the form of the tariff classifications established by

KEPCO." id. at 14.

        The Remand Results effectively treat the "prevailing market conditions" in Korea as

coextensive with "the tariff classifications established by KEPCO" and do not properly expand the



                                                 11
       Case 1:16-cv-00227-JCG Document 128               Filed 07/20/21     Page 15 of 22


Consol. Ct. No. 16 -00227                                              NON-CONFIDENTIAL VERSION




analysis to include additional information regarding the KPX or actual generation costs. Instead,

they assert that certain questions posed to the GOK in the initial questionnaire were sufficient to

address the POSCO CAFC court's holdings. See id. at 17. These questions, however, were limited

to requesting information regarding KEPCO's cost of purchasing electricity through the KPX. The

first question asked the Korean government whether "the price paid {by KEPCO} is sufficient to

cover all the costs including the amount of investment return," while the second related to the

"adjusted coefficient," which adjusts the prices that KEPCO pays and does not determine the actual

costs of generating electricity. GOK Questionnaire Response at 25.

        The POSCO CAFC court was aware that Commerce requested this information regarding

KEPCO's costs of purchasing electricity through the KPX. POSCO CAFC, 977 F.3d at 1377-78.

It held that this was insufficient given the structure of the transactions and the nature of the

relationships among KEPCO, the KPX, and KEPCO's generation subsidiaries. Id. The Korean

government's responses to those questions do not address the evidentiary deficiencies underlying

the POSCO CAFC court's holdings. With respect to cost recovery, the Korean government simply

asserted that "the price {KEPCO} paid to the six subsidiaries was sufficient to cover all the costs

including the amount of investment return." GOK Questionnaire Response at 25. The Korean

government provided neither data to support this claim, nor any reference to prices actually paid

by the respondents.

        In its comments on the Korean government's questionnaire response, Nucor pointed out

that "{t} he KPX price that KEPCO pays is supposedly 'principally based on the cost of generating

electricity,' but these costs are actually determined on amonthly basis by the KPX itself, through

a'Cost Evaluation Committee' made up of representatives from MOTIE, the KPX, KEPCO, and

the generation companies." Letter from Wiley Rein LLP to Sec'y Commerce, re: Certain Hot-



                                                12
       Case 1:16-cv-00227-JCG Document 128                Filed 07/20/21   Page 16 of 22


Consol. Ct. No. 16 -00227                                               NON-CONFIDENTIAL VERSION




Rolled Steel Flat Products from Korea: Comments on the Government cf Korea's Initial

Questionnaire Response (Nov. 20, 2015), C.R. 261, P.R. 234 at 14 ("Nucor Comments on GOK

QR"). See also Nucor Case Brief at 28-30. This raised questions regarding "why an objective

number like agenerator's variable cost must be 'determined' by an outside committee comprised

of government officials and the monopoly purchaser that ultimately pays whatever price emerges

as aresult of the Cost Evaluation Committee's intervention." Nucor Comments on GOK QR at 14.

Nucor thus asked Commerce to request additional information and data regarding the Cost

Evaluation Committee and transactions among KEPCO, the KPX, and electricity generators, id.

at 14-17, none of which were incorporated into the supplemental questionnaires.         See Final

Determination at 49 (explaining that Commerce "did not request these costs ...."). In its Case

Brief, Nucor pointed to substantial evidence that KEPCO's acquisition cost through the KPX did

not reflect the full cost of generation, even based on costs assigned by the Cost Evaluation

Committee. Nucor Case Brief at 27-33.

        On appeal, the CAFC held Commerce's treatment of the KPX as irrelevant, and its failure

to adequately investigate the KPX's role in the market, constituted reversible error because it is

"implausible that Commerce adequately investigated Korea's prevailing market condition for

electricity without athorough understanding of the costs associated with generating and acquiring

that electricity." POSCO CAFC, 977 F.3d at 1377.          Because the Remand Results include no

additional information or analysis regarding the actual costs of generating and supplying

electricity, they fail to address this aspect of the CAFC's holdings.




                                                 13
       Case 1:16-cv-00227-JCG Document 128               Filed 07/20/21     Page 17 of 22


Consol. Ct. No. 16 -00227                                              NON-CONFIDENTIAL VERSION




                        b.    The Remand Results Fail to Consider the KPX and Electricity
                              Generators as Part of the Relevant Authority

        The CAFC also held that Commerce erred by ignoring evidence that the KPX was itself an

"authority" relevant to the investigation. Id. at 1378. This aspect of the court's opinion should be

read in the context of Commerce's arguments and the court's holdings in Nucor CAFC. Before

the CIT in Nucor Coy. v. United States, Commerce "argued that Nucor and Plaintiff-Intervenors

did not raise at the agency level the argument that, because the KPX was owned by KEPCO, the

KPX should be considered part cf the relevant authority." Nucor Coil,. v. United States, 286 F.

Supp. 3d 1364, 1377 (Ct. Intl Trade 2018) (emphasis added). The CIT agreed with Commerce

and held that Nucor "did not argue at the agency level that, as aresult of the corporate ownership

structure, KPX should be treated as part cf the relevant authority." ici. (emphasis added).

        Nucor challenged this holding in Nucor CAFC.        The Nucor CAFC majority, however,

concurred with the CIT. Nucor CAFC, 927 F.3d at 1255-56. In dissent, Judge Reyna disagreed,

finding that "Nucor's arguments as to the relevance of KPX's costs and its role in providing a

subsidy could hardly have been more explicit.     Absent expressly using the word 'authority' in

describing KPX, Nucor did more than enough to raise these issues before Commerce; it made

persuasive arguments." Id. at 1261 (Reyna, J., dissenting). The exhaustion ruling was "a mere

semantic formality ...that deprive {d} Nucor of its day in court ...." Id. Writing for the court in

POSCO CAFC, Judge Reyna noted that there were no exhaustion issues and held that Commerce

erred, in part because it did not consider whether the KPX was an "authority" by virtue of its

position within KEPCO's corporate structure. POSCO CAFC, 977 F.3d at 1378.

        The Remand Results attempt to transform this holding into an upstream subsidy issue. See

Remand Results at 18. No upstream subsidy allegation was made during the investigation, and no




                                                14
       Case 1:16-cv-00227-JCG Document 128               Filed 07/20/21     Page 18 of 22


Consol. Ct. No. 16-00227                                               NON-CONFIDENTIAL VERSION




such arguments were raised on appeal. The Remand Results suggest that Commerce has never

disputed the KPX's "authority" status and attempt to justify the Final Determination's treatment

of the KPX as irrelevant because there was purportedly "no information on the record to support

the conclusion that KPX's pricing of electricity provided abenefit as both defined and required by

the statute." id. at 8-9. As aresult, "Commerce did not initiate an investigation on the pricing of

electricity between KPX and KEPCO ...." Id. at 9. See also id. at 18-19 (citing to an upstream

subsidy determination in subsequent administrative reviews).

        This reasoning is irrelevant to the CAFC's holdings.        The question is not whether

Commerce improperly declined to initiate an upstream subsidy investigation.        The question is

whether Commerce improperly ignored the KPX in investigating whether KEPCO's prices

conferred abenefit to the respondents.    Commerce's upstream subsidy findings in subsequent

administrative reviews are inapposite.

        Commerce argued before the CIT and CAFC in the Nucor appeals that its decision was

justified because Nucor did not properly argue that the KPX was apart cfKEPCO the "authority,"

and the courts declined to consider Nucor's arguments based on this defense. The Remand Results

now reverse course and concede that the KPX is, and apparently always has been, part of KEPCO

the "authority" for the purpose of Commerce's analysis. The KPX is thus an integral part of the

"authority" under investigation, and its role in that authority's price-setting process must be

thoroughly examined in accordance with the CAFC's holdings in POSCO CAFC.

                       c.     Any Additional Analysis in the Remand Results Unlawfully
                              Considers KEPCO in the Aggregate

        To the extent that the Remand Results attempt to cite additional evidence that KEPCO's

prices to the respondents reflect the full cost of generation and supply plus an amount for profit,




                                                15
       Case 1:16-cv-00227-JCG Document 128                Filed 07/20/21     Page 19 of 22


Consol. Ct. No. 16 -00227                                               NON-CONFIDENTIAL VERSION




they do so only with respect to KEPCO in the aggregate.            See Remand Results at 39-40.

Referencing KEPCO's Form 20-F for the POI, the Remand Results find that "the KPX unit price

more than covered the fuel costs for each of these generators," that "KEPCO, as aconsolidated

entity, was profitable," and that "KEPCO's generation subsidiaries were profitable in 2014 ...."

Id.

        A finding that KEPCO or KEPCO's generation subsidiaries were profitable on all sales to

all users does not support a determination that KEPCO's prices to the respondents reflected

adequate remuneration.      Commerce has previously rejected arguments that a government

supplier's overall profitability suggests that prices to the respondents represent adequate

remuneration.    See, e.g., Issues and Decision Memorandum accompanying Circular Welded

Carbon Quality Steel Pipe from the Pecple's &public cf China, 73 Fed. Reg. 31,966 (Dep't

Commerce June 5, 2008) (final affirm. countervailing duty deter. and final affirm. deter. of critical

circumstances) at 65 ("{W} eagree with {Petitioners} ...that the profitability of Chinese HRS

producers is not relevant to the determination of whether HRS was sold for LTAR."); Issues and

Decision Memorandum accompanying Light-Walled Rectangular Pipe and Tube From the

Pecple's &public cf China, 73 Fed. Reg. 35,642 (Dep't Commerce June 24, 2008) (final affirm.

countervailing duty investigation deter.) at 36 ("{T}he profitability of SOE HRS producers ...is

not relevant to the determination of whether HRS was sold for LTAR."). The CIT has also rejected

such arguments. U.S. Steel Coy. v. United States, 33 CIT 1935, 1944 n.10 (2009) ("The overall

profitability of the NMDC does not demonstrate that its prices to Essar are market-based.").

        Nucor argued during the original investigation that KEPCO's pricing structure "creates de

facto cross-subsidization, through which the majority of society ...pays the highest government-

assigned prices in order to cover the fixed costs that are excluded from the government-assigned



                                                 16
       Case 1:16-cv-00227-JCG Document 128                Filed 07/20/21    Page 20 of 22

                                   Business Proprietary Information
Consol. Ct. No. 16-00227                   Has Been Deleted
                                                                       NON-CONFIDENTIAL VERSION



pnces paid to generators supplying electricity to off-peak, industrial consumers" like the

mandatory respondents in the investigation. Nucor Case Brief at 31. Nucor showed that the

respondents purchased electricity [                                          ], when [

                                                                                       ]. See id. at

42-43; Letter from Morris, Manning & Martin LLP to Sec'y Commerce, re: Certain Hot-Rolled

Steel Flat Productsfrom Korea, Case No. C-580-884: Section 111 Initial Questionnaire Rejponse

(Nov. 6, 2015), C.R. 193-237, P.R. 204-218 at Exhibit A-1 (showing [

              ]); Letter from Morris, Manning & Martin LLP to Sec'y Commerce, re: Certain Hot­

Rolled Steel Flat Products from Korea, Case No. C-580-884: Initial Questionnaire Rejponse

(Nov. 2, 2015), C.R. 41-84, P.R. 92-110 at Exhibit A-2 (showing [

           ]); Remand Results at 39 n.140 (showing that the lowest cost generator sold electricity

through the KPX at a unit price ofKRW 59.95). 1 Whether KEPCO or its generation subsidiaries

in the aggregate were profitable on all sales to all users ignores this dynamic and is irrelevant to

KEPCO's subsidization of the respondents under investigation.

        The Remand Results thus do not comply with the holdings ofPOSCO CAFC because they

do not determine whether the prices paid by the respondents reflected the actual costs ofgenerating

and supplying electricity, plus a reasonable amount for profit.




       As noted above, these prices through the KPX are established by costs assigned to
generators by the Cost Evaluation Committee and thus do not represent the actual costs of
generating and supplying electricity.

                                                17
       Case 1:16-cv-00227-JCG Document 128              Filed 07/20/21    Page 21 of 22


Consol. Ct. No. 16 -00227                                            NON-CONFIDENTIAL VERSION




IV.     CONCLUSION

        For these reasons, Nucor respectfully requests that the Court find that Commerce's Remand


Results remain unlawful and unsupported by substantial evidence and remand for the agency to


comply with the holdings of POSCO CAFC.


                                                    Respectfully submitted,


                                                    /s/ Christcpher B. Weld
                                                    Alan H. Price, Esq.
                                                    Christopher B. Weld, Esq.
                                                    Adam M. Teslik, Esq.


                                                    W ILEY REIN LLP
                                                    1776 K Street, NW
                                                    Washington, DC 20006
                                                    (202) 719-7000


                                                    Counsel to Nucor Cot',oration


Dated: July 19, 2021




                                               18
      Case 1:16-cv-00227-JCG Document 128              Filed 07/20/21   Page 22 of 22




                           CERTIFICATE OF COMPLIANCE


       Pursuant to Chamber Procedure 2(B)(1), the undersigned certifies that these comments


comply with the word limitation requirement. The word count for Nucor Corporation's Comments


in Opposition to Final Results of Redetermination Pursuant to Court Remand, as computed by


Wiley Rein LLP's word processing system (Microsoft Word 2019), is 5,178 words.




                                  /s/ Christcpher B. Weld
                                  (Signature of Attorney)

                                    Christopher B. Weld
                                    (Name of Attorney)

                                    Nucor Corporation
                                    (Representative Of)


                                       July 19, 2021
                                           (Date)
